DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                           REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species election (I) – polyamide (A) selected from the species per claim 17;
Species election (II) – polyamide (B) selected from the species per claim 17; 
Species election (I) – polyamide (C) selected from the species per claim 17; and
Species election (I) – additive (D) selected from the species per claim 31.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 17.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a first and second polyamide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of, e.g., US 2014/0066568 (Gavenonis) disclosing a 70:30 blend of PA 616 and PA 618. 
During a telephone conversation with Xavier Pillai, Ph.D. on March 25, 2022 a provisional election was made with traverse to prosecute the invention comprising  (A) PA 616, (B) PA 12, (C) acid-functionalised ethylene propylene copolymer and (D) .
Claim Rejections - 35 USC § 112
Claims 17-28 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the “at least one” and “and mixtures thereof” recitations defining components (A), (B) and (C) are redundant.
In claim 17, line 3, it is unclear whether “the latter” proviso defining component (A) is referring only to the antecedently-recited “and mixtures thereof” species. 
In claim 17, it is unclear what the awkward recitation “and the content of amino end groups” defining components (A) and (B) is referring to.
In claim 17, it is unclear how polyamide (A) distinguishes over the PA 516, PA 616 and PA 1016 defining polyamide (B).
In claim 17, it is unclear how the impact modifier (C) is “functionalized”.
In claim 17, it is unclear whether the partially or completely neutralized “acid group” included in the ionic ethylene copolymers defines the functional group of component (C).
In claim 17, it is unclear how the additive (D) distinguishes over any of the antecedently-recited components (A), (B) and (C).

In claims 27, 28 and 30, it is unclear how the recited copolymers, which are not functionalized, limit component (C).
In claim 30, the Markush group defining the 7th recitation is indefinite in the use of “or”.
In claim 31, the metes and bounds of “light protection means”, “marking means”, mould-release means” and “antiblocking means” are indeterminate in scope.
Claims 20 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 20, it is unclear how the provisos governing component (A), which are already set forth in claim 17, further define the claimed subject matter.  
In claim 26, it is unclear how the provisos governing component (C), which are already set forth in claim 17, further define component (C).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-28 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0066568 (Gavenonis).
Gavenonis discloses a polyamide molding composition comprising:
a) 80 to 20 wt.% of a first homopolyamide inclusive of PA 616 (embraces Applicant’s PA616 (A) and overlaps content thereof);
b) 20 to 80 wt.% of a second homopolyamide inclusive of PA 612, PA 614, PA 616 and PA 618 (embraces Applicant’s PA 612, PA 614, PA 616 and PA 618 (B) and overlaps content thereof);
c) 0 to 10 wt.% of a polymeric toughener comprising a reactive functional group inclusive of functionalized ethylene copolymers (meets Applicant’s functionalized polyolefin copolymers and ethylene copolymers (C) and overlaps content thereof); and
c) 0 to 60 wt.% of one or more additives (meets Applicant’s additive (D) and overlaps content thereof)
(e.g., abstract, [0015-0020], [0035-0036], [0047], [0079-0087], [0097-0098], examples, claims).
appears to meet presently claimed PA 616 (A) and relative viscosity thereof) and PA 618 having an inherent viscosity of 0.96 dL/g (appears to meet presently claimed PA 618 (B) and relative viscosity thereof).  In essence, Gavenonis differs from present claims 17, 20, 26 and 32 in the absence of a functionalized polymeric toughener and additive and in that the exemplified polyamides are not described in terms of amino end groups. With respect to the first difference, it would have been within the purview of Gavenonis’ inventive disclosure, and obvious to one having ordinary skill in the art, to further incorporate an ethylene copolymer containing functional groups, such as glycidyl, acid or anhydride groups, and a further additive in amounts falling within the scope of the present claims for their expected additive effect and with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  Moreover, differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  As to the amino end group contents governing the polyamides, it would have been within the purview of one having ordinary skill in the art to utilize polyamides having residual amino end group contents (inclusive of those presently claimed) in the interest of improved compatibility with the functionalized 
As to claim 18, differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
As to claim 19, Gavenonis exemplifies a 70:30 weight ratio of PA 616 and PA 618.
As to claim 21, inasmuch as Gavenonis discloses PA 612 and PA 616 as viable alternatives to the exemplified PA 618, it would have been obvious to one having ordinary skill in the art to replace the exemplified PA 618 with PA 612 or PA 616 with the reasonable expectation of success.
As to claim 22, Gavenonis discloses functionalizing the polymeric toughener via copolymerization or grafting.
As to claims 23 and 24, Gavenonis discloses the use of similar unsaturated monomers, such as unsaturated carboxylic acids and esters or anhydrides thereof.
As to claim 25, it would have been within the purview of one having ordinary skill in the art to determine the appropriate functional group-containing monomer (inclusive of those presently claimed) in accordance with the ultimate properties desired and with the reasonable expectation of success.
As to claims 27, 28 and 30, inasmuch as Gavenonis discloses PA 616 as a viable alternative to the exemplified PA 618, it would have been obvious to one having 
As to claims 27 and 28, Gavenonis’ ethylene/α-olefin copolymers implicitly suggest and render obvious ethylene propylene copolymers to one having ordinary skill in the art.
As to claim 31, Gavenonis discloses similar additives [0048-0075].
As to claim 33, it would be expected that a similarly-constituted composition per Gavenonis’ disclosure would necessarily possess the same properties.
As to claims 34 and 35, Gavenonis discloses the production of molded articles such as pipes [0077].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765